Appeal from an order of the Family Court, Oneida County (John E. Flemma, J.H.O.), entered August 31, 2005 in a proceeding pursuant to Family Court Act article 6. The order, among other things, granted sole custody of the children to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner sought to modify an order of custody, entered upon the consent of the parties on December 10, 2003, granting the parties joint custody of their two children *1093with primary physical placement with respondent. Contrary to respondent’s contention, Family Court properly determined that petitioner established a change of circumstances warranting a modification of the order and also properly determined that it is in the best interests of the children to modify the order by granting petitioner sole custody of the children (see Matter of Stacey L.B. v Kimberly R.L., 12 AD3d 1124, 1124-1125 [2004], lv denied 4 NY3d 704 [2005]; see generally Fox v Fox, 177 AD2d 209, 210 [1992]). The determination of the court is entitled to great deference, and where, as here, it is based upon a sound and substantial basis in the record, it will not be disturbed (see Matter of Carl G. v Oneida County Dept. of Social Servs., 24 AD3d 1274, 1275 [2005]; Sorce v Sorce, 16 AD3d 1077 [2005] ). Present—Scudder, EJ., Gorski, Centra, Green and Pine, JJ.